UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 99-1121



JOHN CANADY,

                                              Plaintiff - Appellant,

          versus


CITY OF WILSON,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior Dis-
trict Judge. (CA-97-674-5-BR2)


Submitted:     May 25, 1999                   Decided:   June 7, 1999


Before MICHAEL and MOTZ, Circuit Judges, BUTZNER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


John Canady, Appellant Pro Se.   Susan Kuhn Ellis, James Percy
Cauley, III, ROSE, RAND, ORCUTT, CAULEY & BLAKE, P.A., Wilson,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Canady appeals the district court’s grant of summary

judgment in favor of Defendant in Canady’s discrimination action.

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   See Canady v. City of Wilson, No. CA-97-

674-5-BR2 (E.D.N.C., Dec. 21, 1998).    We deny Canady’s motion to

file supplemental materials.    We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                 2